DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuerschbach (US Patent No. 4,872,578) in view of Han (US Patent No. 9,250,019).
Regarding claim 12 Fuerschbach discloses a plate heat exchanger comprising (10):
first heat transfer plates (plurality of plates 12) and second heat transfer plates (plurality of plates 12’) that are laminated alternating atop one another (see Fig. 1), wherein
the first heat transfer plates each include:
a first plate portion (plate 12) in which a first inflow/outflow hole (flow opening 22 on plate 12) is formed that causes a first fluid to flow in and out (a first fluid in to the plate and out to other plates),

a first inner fin (turbulator 34) that is mounted at a position, spaced apart from the first inflow/outflow hole inside the first channel, on the one surface of the first plate portion (the turbulator 34 is provided within the cavity and below the plate 12),
the second heat transfer plates each include:
a second plate portion (plate 12’) in which a second inflow/outflow hole (flow opening 22’ on plate 12’) is formed that causes a second fluid to flow in and out (a second fluid in to the plate and out to other plates), 
a second outer circumferential wall portion (flange 14’) that surrounds an outer circumference of the second plate portion (12’) on one surface side of the second plate portion (the flange 14’ surrounds below the bottom surface of plate 12’), the second outer circumferential wall portion defining (i) a second channel for allowing the second fluid to flow (the flange 14’ defines a cavity to allow the second fluid to flow) and (ii) being spaced apart from the second inflow/outflow hole (the flange 14’ is spaced from the opening 22’), and
a second inner fin (turbulator 34’) that is mounted at a position, spaced apart from the second inflow/outflow hole inside the second channel, on the one surface of 
the second plate portion (12’) includes:
first convexity (projection 24’) that protrude from the one surface of the second plate portion (the projection 24’ protrudes out from bottom surface), abut against a first plate portion that is included in a first heat transfer plate adjacent to the one surface of the second plate portion (the projection 24’ abuts the plate 12 immediately below the plate 12); and
second convexity (projection 28’) that protrude from another surface of the second plate portion (the projection protrudes out from top surface), abut against a first plate portion that is included in a first heat transfer plate adjacent to the another surface of the second plate portion (the projection 28’ abuts the plate 12 immediately above the plate 12).
Fuerschbach fails to disclose first convexities, and the first convexities protrude in a space between the second inflow/outflow hole and the second inner fin in the second channel and between the second inflow/outflow hole and the second outer circumferential wall portion in the second channel, thereby the first convexities arranged around the second inflow/outflow hole, and
second convexities, and the second convexities protrude in a space between the first inflow/outflow hole and the first inner fin in the first channel and between the first inflow/outflow hole and the first outer circumferential wall portion in the first channel, thereby the second convexities arranged around the first inflow/outflow hole.
Han discloses plurality of convexities (67a), and the convexities protrude in a space between the inflow/outflow hole and the inner fin in the channel (the embossments 67a adjacent to the wave pattern 13 protrude between the opening 23 and wave pattern 13) and between the inflow/outflow hole and the outer circumferential wall portion in the channel (the embossments 67a also protrude between the edge of plate 11 and the opening 23), thereby the first convexities arranged around the second inflow/outflow hole (see Fig. 2).
Since Fuerschbach require pairs of projections 24 in plate 12 and 24’ in plate 12’; and projections 28 in plate 12 and 28’ in plate 12’ which are respectively adjoined to keep a space between each plate, according to Han’s teaching, Fuerschbach may be modified to include a plurality of projections 24’ and a plurality of projections 28’ in plates 12’ around openings 22 and 22’ with a matching plurality of projections 24 and plurality of projections 28 in plates 12 around openings 22 and 22’. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first and second convexities as set forth in claim 12 in Fuerschnach in view of Han in order to further increase strength of the heat exchanger (col. 9, lines 14-18 of Han).
Regarding claim 13
Regarding claim 15, Fuerschbach as modified further discloses wherein the first plate portion that is included in each first heat transfer plate is a flat plate (the plates 12 are flat as shown in Fig. 1), and
the first convexities and the second convexities abut against a plate surface of the first plate portion (the projections 24’ and 28’ abut a flat surface in the projections 24 and 28 on plates 12, see Fig. 1).
Regarding claim 16, Fuerschbach as modified further discloses wherein the first plate portion includes:
a third convexity (plurality of projections 28 on plate 12) that protrudes from the one surface of the first plate portion (the projections 28 project from the bottom side of plate 12, see Fig. 3) and abuts against a second convexity of a second plate portion that is included in a second heat transfer plate adjacent to the one surface of the first plate portion (the projections 28 abuts respective the projections 28’ of the plate 12’ below the plate 12), thereby maintaining a shape of the first channel in a direction of the lamination of the first heat transfer plates and the second heat transfer plates atop one another (the projections 28 provide support to maintain the height of the cavity in the plates 12 and 12’), and
a fourth convexity (plurality of projections 24 on plate 12) that protrudes from another surface of the first plate portion (the projections 24 project from the top side of plate 12, see Fig. 3) and abuts against a first convexity of a second plate portion that is included in a second heat transfer plate adjacent to the another surface of the first plate portion (the projections 24 abuts respective the projections 24’ of the plate 12’ above the plate 12), thereby maintaining a shape of the second channel in the direction of the 
Regarding claim 17, Fuerschbach as modified further discloses wherein
an entire periphery of the first inflow/outflow hole (circular periphery of opening 22 on left side of Fig. 3) is in contact with a first space where the first inner fin is not provided (the periphery of opening 22 contacts the flow space of the first fluid on left side without the fins 34) and 
an entire periphery of the second inflow/outflow hole (circular periphery of opening 22’ on left side of Fig. 5) is in contact with a second space where the second inner fin is not provided (the periphery of opening 22’ contacts the flow space of the second fluid on left side without the fins 34’), and
each second convexity is placed in the first space (the plurality of projections 28’ is placed around the opening 22 in the flow space of the first fluid) and each first convexity is placed in the second space (the plurality of projections 24’ is placed around the opening 22’ in the flow space of the second fluid).
Regarding claim 18, Fuerschbach as modified further discloses, wherein the first plate portion and the second plate portion are rectangular in shape as viewed in plan view (the plates are rectangular with rounded edges as shown in Figs. 2 and 5),
the first inner fin and the second inner fin are rectangular in shape as viewed in the plan view (fins 34 and 34’ are rectangular, see Fig. 1) and are shorter in length than the first plate portion and the second plate portion in a longitudinal direction (fins 34 and 
sides of the first inner fin in a transverse direction (two opposite sides of fins 34 across two longest side of the plate 12) are spaced apart from the first inflow/outflow hole (a distance between the opening 22 and the sides) and sides of the second inner fin in the transverse direction (two opposite sides of fins 34’ across two longest side of the plate 12’) are spaced apart from the second inflow/outflow hole (a distance between the opening 22’ and the sides).
Regarding claim 19, Fuerschbach as modified further discloses wherein
the first plate portion (12) includes (i) a first passage hole (opening 20) surrounded by a first tubular wall (annular wall of depression 16), the first passage hole causing the second fluid to flow into or flow from the second channel formed on the second plate portion (the opening 20 allows the second fluid flow into or out from the flow cavity defined by the plates 12’) and (ii) a first flange (annular base portion 18) that is provided on an end of the first tubular wall and is to be joined to the second heat transfer plate (annular base portion 18 is joined to the plate 12’ to seal the second fluid), and
the second plate portion (12’) includes (i) a second passage hole (opening 20’) surrounded by a second tubular wall (annular wall of depression 16’), the second passage hole causing the first fluid to flow into or flow from the first channel formed on the first plate portion (the opening 20’ allows the second fluid flow into or out from the flow cavity defined by the plates 12)  and (ii) a second flange (annular base portion 18’) 
Regarding claim 20, Fuerschbach as modified further discloses wherein,
a distance at which the first inner fin is spaced apart from the first inflow/outflow hole is greater than a pitch between fin sections included in the first inner fin (see the distance between 22 and fins 34), and
a distance at which the second inner fin is spaced apart from the second inflow/outflow hole is greater than a pitch between fin sections included in the second inner fin (see the distances between 22 or 22’ and fins 34 or 34’ are greater than the fin pitch as shown in the close-up of figure 1 below).

    PNG
    media_image1.png
    497
    778
    media_image1.png
    Greyscale

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuerschbach (US Patent No. 4,872,578) and Han (US Patent No. 9,250,019) as applied to claim 12 above, and further in view of Wakeman (US Patent No. 2,777,674).
Regarding claim 14, Fuerschbach as modified fails to disclose, on the second plate portion, the first convexities are provided in greater number than that of the second convexities when the second fluid with a pressure higher than that of the first fluid flows through the second channel and the second convexities are provided in greater number than that of the first convexities when the first fluid with a pressure higher than that of the second fluid flows through the first channel.
Wakeman (Fig. 1) discloses protuberances 37 provided on plate 27 between aperture A and corrugations 40. Wakeman further discloses the protuberances 37 give added support to the plates adjacent the apertures (col. 4, lines 50-52). Further, it is understood that increasing the number of projections over an area that are supported by adjacent plates increases the rigidity of the heat exchanger stack, and one of ordinary skill in the art would add projections or supports on the plate in order to prevent separation of the plate layers. Therefore, one of ordinary skill in the art would provide more number of projections 24’ than projections 28’, which are brazed to adjacent projection 24 of plate 12, in a case when the second fluid (flow within the cavity of plate 12’) is higher than the first fluid (flow within the cavity of plate 12) to resist the separation between the projections 24 and 24’. On the other hand, more number of projections 28’ than projections 24’, which are brazed to adjacent projections 28 of plate 12, in a case when the first fluid (flow within the cavity of plate 12) is higher than the second fluid (flow within the cavity of plate 12’) to resist the separation between the projections 28 and 28’.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided, on the second plate portion, the first convexities are provided in greater number than that of the second convexities when the second fluid with a pressure higher than that of the first fluid flows through the second channel and the second convexities are provided in greater number than that of the first convexities when the first fluid with a pressure higher than that of the second fluid flows through the first channel in Fuerschbach in view of Wakeman in order to strengthen the heat exchanger plate stack.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuerschbach (US Patent No. 4,872,578) and Han (US Patent No. 9,250,019) as applied to claim 12 above, and further in view of Tomochika (US PGPub No. 2010/0025025).
Regarding claim 21, Fuerschbach as modified fails to disclose wherein the plate heat exchanger performs heat exchange between refrigerant and water.
Tomochika disclose the plate heat exchanger performs heat exchange between refrigerant and water (see paragraph 0046).
It has been held that a "simple substitution of one known element for another to obtain predictable results” is obvious. In this instance the prior art provides for the element of refrigerant and water. It is known in the art to substitute first fluid and second in Fuerschbach for refrigerant and water in Tomochika. The result of the substitution would have been predictable in air conditioning arts. MPEP 2143 B.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuerschbach (US Patent No. 4,872,578) and Han (US Patent No. 9,250,019) as applied to claim 12 above, and further in view of Ito (US PGPub No. 2015/0083379).
Regarding claim 22, Fuerschbach as modified fails to disclose wherein
a distance at which the first inner fin is spaced apart from the first inflow/outflow hole is 1/20 to 1/4 a diameter of the first inflow/outflow hole, and
a distance at which the second inner fin is spaced apart from the second inflow/outflow hole is 1/20 to 1/4 a diameter of the second inflow/outflow hole.
A diameter of first/second inflow/outflow holes as recited are known in the art as a result effective variable. Ito discloses that a flow rate is increased when a hole diameter is smaller; and the pressure loss of a flow is decreased when a hole diameter is larger (paragraph 0034). Since the hole diameter is a result effective variable, the distance as claimed is also a result effective variable which directly dependent upon the hole diameter. In Fuerschbach, one of ordinary skill in the art would perform routine optimization to select an appropriate hole diameter of openings 22 and 22’ so that includes the recited range of the distance for a proper flow in the heat exchanger. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a distance at which the first inner fin is spaced apart from the first inflow/outflow hole is 1/20 to 1/4 a diameter of the first inflow/outflow hole, and a distance at which the second inner fin is spaced apart from the second inflow/outflow hole is 1/20 to 1/4 a diameter of the second inflow/outflow hole in Fuerschback as taught by Ito in order to provide an optimum flow in the heat exchanger through routine optimization.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuerschbach (US Patent No. 4,872,578) and Han (US Patent No. 9,250,019) as applied to claim 12 above, and further in view of Nakado (US PGPub No. 2013/0043014).
Regarding claim 23, Fuerschbach as modified fails to disclose wherein
the first inner fin includes first fin sections that each have a wave-like shape and extend in a direction in which the first channel extends, the first fin sections being arrayed at a first pitch in the direction in which the first channel extends and in a direction perpendicular to a direction in which the first heat transfer plate and the second heat transfer plate are laminated,
a distance at which the first inner fin is spaced apart from the first inflow/outflow hole is 1.5 to 2.0 times greater than a period between waves of the first fin sections or the first pitch,
the second inner fin includes second fin sections that have a wave-like shape and extend in a direction in which the second channel extends, the second fin sections being arrayed at a second pitch in the direction in which the second channel extends and in a direction perpendicular to a direction in which the first heat transfer plate and the second heat transfer plate are laminated, and
a distance at which the second inner fin is spaced apart from the second inflow/outflow hole is 1.5 to 2.0 times greater than a period between waves of the second fin sections or the second pitch.
Fuerschbach further discloses turbulators 34 and 34’ may be identical (col. 4, lines 45-50).
Nakado discloses the inner fin (15) includes fin sections (sections having “2x Pf” of the fin 15, see Fig. 3) that each have a wave-like shape (a wave shape as shown in Fig. 3) and extend in a direction in which the channel extends (the fins 15 extend between the opposite openings in Fuerschbach when Nakado is applied), the fin sections being arrayed at a pitch (Pf) in the direction in which the channel extends and in a direction (horizontal direction of Fig. 1),perpendicular to a direction in which the heat transfer plate and the second heat transfer plate are laminated (vertical direction of Fig. 1of the tubes 14 are laminated).
Therefore, the same waved fin 15 can be applied in turbulators 34 and 34’ in Fuerschbach.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first inner fin includes first fin sections that each have a wave-like shape and extend in a direction in which the first channel extends, the first fin sections being arrayed at a first pitch in the direction in which the first channel extends and in a direction perpendicular to a direction in which the first heat transfer plate and the second heat transfer plate are laminated, and 
the second inner fin includes second fin sections that have a wave-like shape and extend in a direction in which the second channel extends, the second fin sections being arrayed at a second pitch in the direction in which the second channel extends and in a direction perpendicular to a direction in which the first heat transfer plate and the second heat transfer plate are laminated in Fuerschbach as taught by Nakado in order to increase heat exchanging surface area to improve heat transfer efficiency.
Further, the first pitch and the second pitch as recited are known in the art as a result effective variable. Ito further discloses that reducing the fin pitch will increase refrigerant pressure loss (paragraph 0004); and the exchanged heat Q increases when fin pitch increases (Q is inversely proportional to fin pitch pf, paragraphs 0038-0039). Since the fin pitch is a result effective variable, the ratio of the inner fins space from the holes and the fin pitch as claimed is also a result effective variable which directly dependent upon the fin pitch. In Fuerschbach in view of Nakado, one of ordinary skill in the art would perform routine optimization to select an appropriate fin pitch of fins 15 so that includes the recited range of the ratio as claimed for a balanced heat exchange and pressure loss in the heat exchanger.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a distance at which the first inner fin is spaced apart from the first inflow/outflow hole is 1.5 to 2.0 times greater than a period between waves of the first fin sections or the first pitch, and a distance at which the second inner fin is spaced apart from the second inflow/outflow hole is 1.5 to 2.0 times greater than a period between waves of the second fin sections or the second pitch in Fuerschback as taught by Nakado in order to provide a balanced heat exchange and pressure loss in the heat exchanger through routine optimization.
Response to Arguments
Applicant’s arguments with respect to claim(s) 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOEL M ATTEY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/F.K.L/Examiner, Art Unit 3763